     Case 1:17-cv-02236 Document 9 Filed 08/18/20 Page 1 of 3 PageID #: 45



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

EMANUEL RODRIGUEZ ISAAC,

      Petitioner,

v.                                          CIVIL ACTION NO. 1:17-02236

BARBARA RICKARD, Warden,

      Respondent.


                      MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Aboulhosn submitted to

the court his Findings and Recommendation on March 26, 2020, in

which he recommended that the court dismiss petitioner’s Section

2241 Application, (ECF Nos. 1 and 2), and remove this matter

from the court’s docket.       (ECF No. 7.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendation.        The failure of any party to file

such objections within the time allowed constitutes a waiver of

such party’s right to a de novo review by this court.             Snyder v.

Ridenour, 889 F.2d 1363 (4th Cir. 1989).
   Case 1:17-cv-02236 Document 9 Filed 08/18/20 Page 2 of 3 PageID #: 46



     Objections to the Proposed Findings and Recommendation were

due by April 13, 2020.     Neither party filed any objections to

the Magistrate Judge’s Findings and Recommendation.

Accordingly, the court also adopts the Finding and

Recommendation of Magistrate Judge Aboulhosn as follows:

     1.   Petitioner’s Section 2241 petitions for writ of habeas

          corpus, (ECF Nos. 1 and 2), are DISMISSED; and

     2.   The Clerk is directed to remove this case from the

          court’s active docket.

     Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).       A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”          28 U.S.C. §

2253(c)(2).   The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.




                                    2
   Case 1:17-cv-02236 Document 9 Filed 08/18/20 Page 3 of 3 PageID #: 47



     The Clerk is further directed to forward a copy of this

Memorandum Opinion and Order to counsel of record and

unrepresented parties.

     IT IS SO ORDERED this 18th day of August, 2020.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                    3
